UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 6, 2013 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 1-12936 36-3228472 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL62301 (Address of principal executive offices, including Zip Code) (217)228-6011 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THIS REPORT Item 7.01REGULATION FD DISCLOSURE Titan International, Inc. prices and increases size of senior secured notes offering.See press release dated March 6, 2013. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits 99 Titan International, Inc.’s press release dated March 6, 2013, regarding Titan pricing and increasing size of senior secured notes offering. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN INTERNATIONAL, INC. (Registrant) Date: March 6, 2013 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description 99 Titan International, Inc.’s press release dated March 6, 2013, regarding Titan pricing and increasing size of senior secured notes offering.
